[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-13215                 ELEVENTH CIRCUIT
                                                                JUNE 23, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                  D. C. Docket No. 92-00135-CR-T-27-TGW

WILLIAM KEITH SCHANCK,



                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (June 23, 2010)

Before CARNES, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     William Keith Schanck, a federal prisoner, appeals pro se the dismissal of
his petition for a writ of audita querela under the All Writs Act. 28 U.S.C. § 1651.

The district court construed Schanck’s petition as a motion to vacate, 28 U.S.C. §

2255, and denied the motion as successive. We affirm.

      Schanck was convicted of four drug crimes and was sentenced to

imprisonment for life. This Court affirmed his convictions. United States v.

Schanck, No. 95-2179 (11th Cir. July 15, 1997). Schanck later moved to vacate

his sentence, 28 U.S.C. § 2255, which the district court denied. Schanck requested

a certificate of appealability, which both the district court and this Court denied.

      Schanck petitioned for a writ of audita querela. Schanck argued that his

sentence of life imprisonment was unconstitutional under the Fifth, Sixth, Eighth,

and Fourteenth Amendments. The district court dismissed the petition.

      The district court did not err by dismissing Schanck’s petition. Because

Schanck “is collaterally attacking his sentence as violating the United States

Constitution, the proper avenue of relief is [section] 2255.” United States v. Holt,

417 F.3d 1172, 1175 (11th Cir. 2005). Schanck previously filed a motion to vacate

and failed to obtain permission from this Court to file a successive motion. 28

U.S.C. §§ 2244(b)(3)(A), 2255(h). “Without authorization, the district court

lack[ed] jurisdiction to consider [Schanck’s] second or successive petition.” Farris

v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003).



                                           2
    The dismissal of Schanck’s petition for a writ of audita querela is

AFFIRMED.




                                        3